Citation Nr: 0726232	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as secondary to a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1959.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for colon cancer.  

The veteran testified at a January 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran's colon cancer is not etiologically related to 
active service and is not shown to be related to a service-
connected disability.  


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, is not proximately due to, the result of or 
aggravated by a service-connected disability, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).








REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also informed the 
veteran of evidence need to establish secondary service 
connection.  VA in effect asked the veteran to provide any 
evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  Upon the veteran's request, the record was held 
open for 60 days after the January 2007 travel Board hearing 
so that he could submit additional evidence.  However, no 
additional evidence has been submitted.  Thus, the Board will 
decide the claim based on the evidence of record.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  In addition, certain chronic diseases, 
including a malignant tumor, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is currently service-connected for a duodenal 
ulcer.  Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2006).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
CAVC decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records, to include June 1956 enlistment and 
September 1959 separation examinations and clinical records, 
do not reflect any complaints, diagnoses, or treatment for 
any gastrointestinal problems.  A September 1959 VA 
hospitalization summary, however, shows that the veteran was 
hospitalized shortly after service for an active duodenal 
ulcer with partial obstruction.  Subsequent examinations 
reflect a diagnosis of duodenal ulcer or chronic ulcer 
disease. 

The veteran was diagnosed with spastic colitis in August 
1961.  An August 1961 VA examination shows that the veteran 
was under regular medical treatment for a duodenal ulcer, and 
that he followed an ulcer-type diet.  The veteran had 
infrequent epigastric pain.  There was no pain or tenderness 
on palpation.  Both sides of the colon were very spastic.  
Otherwise, examination was negative at that time.  The 
veteran's diagnoses included duodenal ulcer, not found at the 
time of the examination, and spastic colitis.  Upper GI 
series x-rays did not reflect any abnormalities in the upper 
gastro-intestinal tract.  The esophagus, duodenum, and 
stomach appeared normal.  

A September 1963 VA examination shows that the veteran 
continued to experience periodic episodes of epigastric pains 
with nausea and vomiting, indigestion.  Based on the 
veteran's records, the examiner diagnosed him with a chronic 
duodenal ulcer and spastic colitis.  Upper GI series x-rays 
were completed.  There was severe pylorospasm.  The duodenal 
bulb was somewhat irritable but was seen to distend fully and 
was regular in outline.  The duodenal loop and proximal small 
bowl appeared normal.  In conclusion, the examiner found 
evidence of disordered motor function as indicated by severe 
pylorospasm followed by irritability of the duodenal bulb.  
No active ulcer disease was observed. 

The veteran submitted letters from his treating physicians in 
April 2003.  A letter from Dr. S.A.F., shows that he had been 
treating the veteran since March 2003.  The veteran had a 
history of colitis and, at that time, had recently been 
diagnosed with rectal carcinoma.  An April 2003 letter from 
Dr. W.H.M. shows that the veteran had been seen since May 
1974, at which time a diagnosis of distal ulcerative colitis 
was established.  Over the years the veteran had periodic 
flare-ups and because of the duration of the disease, was 
recommended for further examinations.  A March 2003 
examination revealed a cancer of the rectum.  Dr. W.H.M. 
stated that cancer of the colon was a well-known complication 
of idiopathic ulcerative colitis and that he felt it was 
causally related in this case. 

A review of the veteran's claims file was completed in 
conjunction with a September 2003 VA examination.  The 
examiner stated that a review of the claims file showed that 
the veteran had spastic colitis, but no ulcerative colitis.  
He never had a barium enema or sigmoidoscopy in service, and 
the discharge physical read as normal.  The veteran reported 
during the examination, however, that within a few days after 
discharge he was hospitalized for severe proctitis.  He 
reported that he had a barium enema and sigmoidoscopy which 
revealed inflammatory colitis, and reported that he was 
treated on and off through the years with Proctofoam.  The 
examiner stated that in 1974 the veteran was treated for 
procto-colitis on an inflammatory basis.  The examiner 
concurred with Dr. W.H.M.'s April 2003 opinion that 
inflammatory proctitis can lead to rectal carcinoma, which he 
found had indeed occurred in this veteran.  However, the VA 
examiner found, that there was no relationship between the 
veteran's service-connected duodenal ulcer and rectal cancer.  
The VA examiner also found no evidence in the claims file to 
relate rectal cancer to what he stated was found in service, 
which was spastic colitis.  The examiner explained that 
spastic colitis was another name for irritable bowl syndrome, 
which did not result in rectal cancer.  The examiner did 
note, however, that the diagnosis of spastic colitis may have 
been wrong, if the veteran could document by history that 
indeed he had inflammatory proctitis or colitis shortly after 
discharge.  The examiner concluded, at that time, that he 
could not state that there was any relationship between the 
veteran's service-connected conditions and consequent rectal 
carcinoma.  The Board notes that although the September 2003 
VA examiner stated that spastic colitis was found in service, 
the record does not show a diagnosis of spastic colitis until 
August 1961, almost 2 years after service, and the veteran is 
not service-connected for spastic colitis.    

Subsequent to the September 2003 VA examination, the veteran 
submitted additional private treatment records in support of 
his claim.  Records, which pertain to his claimed disability, 
dated from March 1983 to December 2003, include relevant 
treatment records and reports from the Feastville Family 
Health Care Center, North East Gastroenterology Associates 
Inc., Dr. K.B.F., Abington Memorial Hospital, Colon and 
Rectal Associates LTD, Holy Redeemer Hospital and Medical 
Center, Marks Colorectal Surgical Associates, and Liberty 
Oncology.

Private treatment records show that the veteran had a history 
of ulcerative colitis, diagnosed in 1974.  A September 1983 
treatment report from Dr. W.H.M. shows that he saw the 
veteran in May 1974 for evaluation of colitis which had been 
present for about 8 months.  At that time, sigmoidoscopic 
examination revealed the changes of distal mucosal ulcerative 
colitis.  A September 1983 treatment report from Abington 
Memorial Hospital indicates that the veteran had ulcerative 
colitis diagnosed nine years prior.  Private treatment 
records reflect continued treatment for chronic ulcerative 
colitis, shown by multiple examinations, colonoscopies, and 
colonic biopsies.  

The veteran was first diagnosed with moderately 
differentiated adenocarcinoma by a March 2003 colon biopsy. 
(See Treatment Records from Abington Memorial Hospital, March 
2003.)  An April 2003 treatment report from Abington Memorial 
Hospital showed a recent diagnosis of moderately 
differentiated adenocarcinoma of the rectum.  The veteran had 
a past medical history of ulcerative colitis diagnosed 20 
years prior.  The veteran noted that he had less than five 
flares of disease over the past 20 years, for which he had 
used Proctofoam.  He also had a history of duodenal ulcer 30 
years prior.  Private treatment records show that the veteran 
continued to be treated for rectal cancer, diagnosed in March 
2003.  He underwent a proctocolectomy and end ileostomy in 
September 2003.  (See Treatment Records from Mark Colorectal 
Surgical Associates, September 2003, December 2003).   It was 
noted that the veteran had developed rectal cancer with a 
background of ulcerative colitis.  Id.

The veteran submitted a letter from Dr. R.J.C. in October 
2005.  Dr. R.J.C., of Liberty Oncology, opined that the 
veteran had a pre-existing diagnosis of colitis which had 
been strongly associated with the development of colon 
cancer.  Dr. R.J.C. stated that he believed the veteran's 
colon cancer was directly associated with his colitis.  

During his January 2007 Board hearing, the veteran described 
in-service treatment for abdominal pain and loose stools.  He 
indicated that he was treated with medication in service, and 
that his in-service and post-service symptomatology for 
spastic colitis was similar to symptomatology he experienced 
with ulcerative colitis.  The veteran also indicated that he 
was diagnosed by a private physician with ulcerative colitis 
in 1962, but that the records were unavailable.  The veteran 
claimed that an in-service diagnosis of spastic colitis may 
have been a misdiagnosis.

During his Board hearing, the veteran reported having 
gastrointestinal symptoms in service.  Service medical 
records, however, do not reflect any treatment for 
gastrointestinal problems in service.  The record establishes 
that he was seen for epigastric problems and was diagnosed 
with a duodenal ulcer shortly after separation from service.  
The record shows that the veteran was diagnosed with spastic 
colitis in August 1961 and September 1963.  Although the 
veteran claims that he had a diagnosis of ulcerative colitis 
in 1962, this was not established by medical evidence of 
record.  The September 1963 VA examination report did not 
reflect a diagnosis of ulcerative colitis.  Further, medical 
treatment records on file consistently reflect an initial 
diagnosis of ulcerative colitis in 1974.  The Board finds 
that the onset of ulcerative colitis is shown by the medical 
record to be in 1974.  

The veteran was diagnosed with rectal cancer in March 2003.  
Private physicians have related the veteran's ulcerative 
colitis to his current rectal cancer.  (See Letter from Dr. 
W.H.M., April 2003; Treatment Records from Mark Colorectal 
Surgical Associates, December 2003; Letter from Dr. R.J.C., 
October 2005).  These opinions, however, do not relate the 
veteran's claimed rectal cancer to service, to his service-
connected duodenal ulcer, or to his post-service diagnosis of 
spastic colitis.  

The September 2003 VA examiner indicated that ulcerative 
colitis should be distinguished from the earlier diagnosis of 
spastic colitis.  The VA examiner agreed that ulcerative 
colitis could result in colon cancer; however, he indicated 
that spastic colitis, also known as irritable bowl syndrome, 
had no causal link to ulcerative colitis.  The Board 
emphasizes that neither spastic colitis nor ulcerative 
colitis were shown by service medical records to have been 
incurred in service, nor did service medical records reflect 
any treatment or complains relating to such.  The medical 
evidence shows that the veteran had a diagnosis of spastic 
colitis two years after service, and a diagnosis of 
ulcerative colitis approximately 15 years after separation 
from service.  In this case, the September 2003 VA examiner 
indicated that he could not relate the veteran's rectal 
carcinoma to his service-connected duodenal ulcer.  He 
indicated that he could not relate rectal carcinoma to 
spastic colitis absent evidence of treatment for inflammatory 
proctitis or colitis shortly after discharge.  The veteran 
submitted a large volume of private treatment records 
subsequent to the September 2003 VA opinion.  However, as 
previously noted, this evidence did not establish a diagnosis 
of ulcerative colitis until 1974, and did not present any 
prior diagnoses which were not of record at the time of the 
September 2003 VA examination.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the September 2003 VA 
examiner's opinion is probative in analyzing the diagnosis 
and etiology of the veteran's colon cancer.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  The VA examiner reviewed the claims file and 
provided an explanation of the reasons and bases for his 
opinion.  Although the Board finds that private opinions 
submitted by the veteran are also probative of the etiology 
of the veteran's colon cancer, these opinions do not relate 
the veteran's colon cancer to service, or to a service-
connected disability.  Instead, private opinions relate the 
veteran's colon cancer to his post-service diagnosis of 
ulcerative colitis.  (See Letter from Dr. W.H.M., April 2003; 
Treatment Records from Mark Colorectal Surgical Associates, 
December 2003; Letter from Dr. R.J.C., October 2005).  As 
such, the Board finds that service connection is not 
warranted.  

The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that colon cancer is related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

The medical evidence of record does not show that colon 
cancer was incurred or aggravated in service, does not 
establish a nexus between the veteran's current disability 
service, and does not establish a relationship between the 
veteran's colon cancer and his service-connected duodenal 
ulcer.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has colon 
cancer etiologically related to active service or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for colon cancer is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


